Title: From James Madison to Henry Lee, 21 January 1792
From: Madison, James
To: Lee, Henry


My dear Sir,Philada. Jany. 21st. 1792
On the receipt of your favour of the 9th. I communicated to Mr. Freneau the complaint of his subscribers. He answers me that the papers have been punctually sent under the best precautions allowed by the present mode of conveyance. The post Office bill now depending aims at an admission of newspapers into the mail, which will increase the expense somewhat of the subscribers, but will alone secure their papers agt. the casualties to which they are now exposed.
You ask how the clause in our answer to the President’s speech came to be so reported by a committee in which my name stands first. You should have considered that one member can never be responsible for an act in which he is associated with two others, & it may be readily conceived from some ingredients in the Report, that if my palate alone had been consulted, the cookery would not have been precisely as it was. But have I not a still better justification? The terms “in the degree &c” qualify, & were meant by myself, at least, to qualify the reverberation of the Speech. And is it not true that the U. S. tho’ enjoying less prosperity than is usually represented, owe their prosperity in a degree, tho’ by no means in the extravagant degree pretended by interested sycophants, to the establishment & influence of the Genl. Govt. That our situation is not as good as it might & ought, & I hope will yet be made, is admitted; but that it is better in many respects than it would have been under the old system will hardly be denied. The restraints imposed by the constitution on certain abuses of State Legislation & the uniformity & stability substituted by the regulations of commerce, in place of the fickle & interfering laws of the States, would alone give rational meaning to the expressions which are (here follows a word which I cannot make out. It is written as nearly as I can represent it thus—) criticised. With respect to the general spirit of the administration you already know how far my ideas square with yours. You know also how extremely offensive some particular measures have been; & I will frankly own, (though the remark is for yourself alone at present) that if they should be followed by the usurpation of power recommended in the report on manufactures, I shall consider the fundamental & characteristic principle of the Govt. as subverted. It will no longer be a Govert. possessing special powers taken from the General Mass, but one possessing the genl. mass with special powers reserved out of it. And this change will take place in defiance of the true & universal construction, & of the sense in which the instrument is known to have been proposed, advocated & ratified. Whether the people of this country will submit to a constitution not established by themselves, but imposed on them by their rulers, is a problem to be solved by the event alone. It must unquestionably be the wish of all who are friendly to their rights, that their situation should be understood by them, & that they should have as fair an opportunity as possible of judging for themselves.
The House of Reps. have been engaged for several days with shut doors on the communications from the President relating to the Western frontier. There is a general disposition to make the protection effectual, but nothing like unanimity as to the means. It is probable that much will be left to the judt. of the President—at the same time that the military Command will be made of more consequence than heretofore. Tell me freely, for it shall be in due confidence, what, in case your name should be in consideration, ought to be the language of your friends with regard to your inclinations. Whilst I ask this question it is proper to observe it is the mere suggestion of my own mind, & that the supposition to which it relates is to myself a pure contingency. I wish it to be also understood, that in asking the question I mean not to insinuate any decided opinion or bias as to the answer it may receive. I am deeply impressed with the magnitude of the trust alluded to, but I am not less so with that of the one you now hold. The latter has doubtless its unimportant aspects. It has others, however, which make it extremely desirable that it should be in good hands. One is particularly presented by the interior improvements of the State which are promised by your auspices & energy, & I have contemplated them with equal pleasure & hope, from the moment your election was announced. I cannot yet say when the session will end nor where I shall pass the summer—most probably in Orange. Yours always & affecly.
James Madison Jr.
